                             Case 1:21-cr-00140-JDB Document 5 Filed 01/15/21 Page 1 of 32


 AO 442 (Rev. 01/09) Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                         for the
                                                                  District of Columbia


                        United States of America
                                                                           )
                                     v.                                    )
                                                                                    Case No.
                                                                           )
                        LARRY RENDALL BROCK                                )
                                                                           )
                                 Defendant


                                                            ARREST WARRANT
To:          Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
delay     (name of person to be arrested)    LARRY RENDALL      BROCK

who is accused of an offense or violation based on the following document filed with the court:

o      Indictment            o     Superseding Indictment         o Information        o   Superseding Information              '" Complaint
o     Probation Violation Petition               o   Supervised Release Violation Petition       o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:
 Violations of 18 U.S.C. 1752{a) and 40 U.S.C. 5104{e){2)




                                                                                                                 G. Michael Harvey
                                                                                                                , 2021.01.09 23:04:38 -05'00'
Date:       01/09/2021
                                                                                                  Issuing officer's signature


City and state:           Washington D.C.                                            Hon. G. Michael Harvey, U.S. Magistrate Judge
                                                                                                   Printed name and title


                                                                        Return


at
            This warrant was received on (date)
     (city and state)      <a,.,
                           Ar;£ V ; n l '1\",e
                                                          ,10'1 1;).0*,        ' and the person was arrested on    (date)   ____:=----l-.L.::...-I-'IL.___O'--"--+--




Date:     _j-+ lO~l-----                                                                                                                                               •


                                                                                                   Printed name and title
      Case 1:21-cr-00140-JDB Document 5 Filed 01/15/21 Page 2 of 32
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 1 of 31 PageID 20


                         U.S. District Court
               Northern District of Texas (Fort Worth)
   CRIMINAL DOCKET FOR CASE #: 4:21−mj−00017−BJ All Defendants

Case title: USA v. Brock                                 Date Filed: 01/11/2021

Assigned to: Magistrate Judge
Jeffrey L. Cureton

Defendant (1)
Larry Rendall Brock               represented by Brook Antonio−FPD, II
                                                 Federal Public Defender − Fort Worth
                                                 819 Taylor St
                                                 Room 9A10
                                                 Fort Worth, TX 76102
                                                 817−978−2753
                                                 Fax: 817−978−2757
                                                 Email: brook_antonio@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Federal Public Defender Appointment
                                                 Bar Status: Admitted/In Good Standing

Pending Counts                                  Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18:1752(a) and 40:5104(e)(2)
Restricted Building or grounds;
and Violent Entry or disorderly
conduct




                                                                                                    1
      Case 1:21-cr-00140-JDB Document 5 Filed 01/15/21 Page 3 of 32
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 2 of 31 PageID 21



Plaintiff
USA                                          represented by J Stevenson Weimer−DOJ
                                                            US Attorney's Office
                                                            801 Cherry St
                                                            Suite 1700, Unit 4
                                                            Fort Worth, TX 76102
                                                            817/252−5200
                                                            Fax: 817−252−5455
                                                            Email: jay.weimer@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: US Attorney's Office
                                                            Bar Status: Admitted/In Good Standing

 Date Filed   # Page Docket Text
 01/10/2021        4 Arrest (Rule 5) of Larry Rendall Brock. Complaint and Warrant from District of
                     Columbia. (jah) (Entered: 01/11/2021)
 01/11/2021   1    5 ELECTRONIC Minute Entry for proceedings held before Magistrate Judge
                     Jeffrey L. Cureton: Initial Appearance re: Rule 5(c) hearing as to Larry Rendall
                     Brock held on 1/11/2021. Date of Arrest: 1/10/2021; Deft executed financial
                     affidavit; o/appointing FPD entered; Deft filed waiver of identity; Preliminary &
                     Detention Hearing set 1/14/21 at 1:30 p.m. before Magistrate Judge Cureton;
                     o/temp detention entered; Rule 5(f) written order to be filed; Rule 5(f)oral
                     admonishment will be given at next setting; upon agreement from the Gov't,
                     Court unsealed complaint; Deft remanded to custody. Attorney Appearances:
                     AUSA − Jay Weimer; Defense − Brook Antonio. (No exhibits) Time in Court −
                     :06. (Court Reporter: Digital File) (USPO Mouret.) (jah) Modified on 1/11/2021
                     (jah). (Entered: 01/11/2021)
 01/11/2021   2    7 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Larry Rendall
                     Brock. (Ordered by Magistrate Judge Jeffrey L. Cureton on 1/11/2021) (jah)
                     (Entered: 01/11/2021)
 01/11/2021   3    8 ELECTRONIC ORDER As to Larry Rendall Brock:

                      This written order is entered pursuant to Rule 5(f)(1) of the Federal Rules of
                      Criminal Procedure, and is entered by the court on the first scheduled court date
                      when both the prosecutor and defense counsel are present.

                      By this order −− issued to the prosecution and defense counsel −− the court
                      confirms the disclosure obligations of the prosecutor under Brady v. Maryland,
                      373 U.S. 83 (1963), and its progeny, and the possible consequences of violating
                      such order under applicable law. Failure to do so may result in consequences
                      such as the dismissal of the indictment or information, dismissal of individual
                      charges, exclusion of evidence or witnesses, adverse jury instructions, contempt
                      proceedings, and/or sanctions by the court. (Ordered by Magistrate Judge Jeffrey
                      L. Cureton on 1/11/2021) (jah) (Entered: 01/11/2021)
 01/11/2021   4   10 WAIVER of Rule 5(c) Hearings by Larry Rendall Brock (jah) (Entered:
                     01/11/2021)

                                                                                                          2
      Case 1:21-cr-00140-JDB Document 5 Filed 01/15/21 Page 4 of 32
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 3 of 31 PageID 22


01/11/2021   5   11 MOTION for Pretrial Detention filed by USA as to Larry Rendall Brock (jah)
                    (Entered: 01/11/2021)
01/11/2021   6   12 ELECTRONIC ORDER OF TEMPORARY DETENTION as to Larry Rendall
                    Brock. Detention & Preliminary Hearing set for 1/14/2021 01:30 PM before
                    Magistrate Judge Jeffrey L. Cureton. (Ordered by Magistrate Judge Jeffrey L.
                    Cureton on 1/11/2021) (jah) (Entered: 01/11/2021)
01/14/2021   7   14 ELECTRONIC Minute Entry for proceedings held before Magistrate Judge
                    Jeffrey L. Cureton: Detention & Preliminary Hearing on Rule 5(c) as to Larry
                    Rendall Brock held on 1/14/2021; Rule 5(f) admonishment given; Gov't witness
                    John Moore sworn & testified; Gov't exhibits 1−10 admitted, original returned;
                    court finds PC; deft executed PR bond & advised of conditions of pretrial
                    release; o/setting conditions of pretrial release entered; deft released on
                    conditions. Attorney Appearances: AUSA − Jay Weimer; Defense − Brook
                    Antonio. (Exhibits admitted − returned to party) Time in Court − 2:00. (Court
                    Reporter: Debbie Saenz) (USPO Mouret.) (jah) (Entered: 01/14/2021)
01/14/2021   8   16 ORDER Setting Conditions of Release as to Larry Rendall Brock (1) Deft
                    released on PR bond; Deft to next appear as directed by the Court or U.S.
                    Probation Officer; see order for specific conditions. (Ordered by Magistrate
                    Judge Jeffrey L. Cureton on 1/14/2021) (jah) (Entered: 01/14/2021)
01/14/2021   9   19 Return of Exhibits to AUSA Jay Weimer. No original exhibits remain in clerk
                    custody. (EXH−ADM flag removed) Exhibits offered by USA as to Larry
                    Rendall Brock. (jah) (Entered: 01/14/2021)




                                                                                                     3
  Case  4:21-mj-17
      Case           NEF for Docket
           1:21-cr-00140-JDB        Entry5 Filed
                              Document      Filed01/15/21
                                                  01/10/2021
                                                           PagePage  1 of 1
                                                                5 of 32
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 4 of 31 PageID 23

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: J Stevenson Weimer−DOJ (caseview.ecf@usdoj.gov,
courtney.carden2@usdoj.gov, cynthia.hood@usdoj.gov, deborah.burson@usdoj.gov,
janise.withers@usdoj.gov, jay.weimer@usdoj.gov, jessica.sanchez@usdoj.gov,
liuva.ruiz@usdoj.gov, michelle.thom@usdoj.gov, victoria.anderson@usdoj.gov), Magistrate
Judge Jeffrey L. Cureton (kristi_verna@txnd.uscourts.gov,
margarita_koye@txnd.uscourts.gov)
−−Non Case Participants: Probation Office (txnp_edocs−pro@txnp.uscourts.gov), U.S.
Marshals Office (usms−txn−courtdocket@usdoj.gov)
−−No Notice Sent:

Message−Id:12870658@txnd.uscourts.gov
Subject:Activity in Case 4:21−mj−00017−BJ USA v. Brock Arrest − Rule 5/32.1/40
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 1/11/2021 at 3:45 PM CST and filed on 1/10/2021

Case Name:       USA v. Brock
Case Number:     4:21−mj−00017−BJ
Filer:
Document Number: No document attached
Docket Text:
 Arrest (Rule 5) of Larry Rendall Brock. Complaint and Warrant from District of Columbia.
(jah)


4:21−mj−00017−BJ−1 Notice has been electronically mailed to:

J Stevenson Weimer−DOJ jay.weimer@usdoj.gov, CaseView.ECF@usdoj.gov,
Courtney.Carden2@usdoj.gov, Cynthia.Hood@usdoj.gov, Jessica.Sanchez@usdoj.gov,
Liuva.Ruiz@usdoj.gov, Victoria.Anderson@usdoj.gov, deborah.burson@usdoj.gov,
janise.withers@usdoj.gov, michelle.thom@usdoj.gov

4:21−mj−00017−BJ−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        4
  Case  4:21-mj-17
      Case            NEF for Docket
            1:21-cr-00140-JDB        Entry 5
                                Document   1 Filed
                                              Filed01/15/21
                                                    01/11/2021
                                                            PagePage   1 of 2
                                                                 6 of 32
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 5 of 31 PageID 24

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Brook Antonio−FPD, II (belinda_partida@fd.org, brook_antonio@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org, txn_confluence@fd.org), J
Stevenson Weimer−DOJ (caseview.ecf@usdoj.gov, courtney.carden2@usdoj.gov,
cynthia.hood@usdoj.gov, deborah.burson@usdoj.gov, janise.withers@usdoj.gov,
jay.weimer@usdoj.gov, jessica.sanchez@usdoj.gov, liuva.ruiz@usdoj.gov,
michelle.thom@usdoj.gov, victoria.anderson@usdoj.gov), Magistrate Judge Jeffrey L. Cureton
(kristi_verna@txnd.uscourts.gov, margarita_koye@txnd.uscourts.gov)
−−Non Case Participants: Probation Office (txnp_edocs−pro@txnp.uscourts.gov)
−−No Notice Sent:

Message−Id:12870689@txnd.uscourts.gov
Subject:Activity in Case 4:21−mj−00017−BJ USA v. Brock Initial Appearance
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 1/11/2021 at 3:49 PM CST and filed on 1/11/2021

Case Name:       USA v. Brock
Case Number:     4:21−mj−00017−BJ
Filer:
Document Number: 1(No document attached)
Docket Text:
 ELECTRONIC Minute Entry for proceedings held before Magistrate Judge Jeffrey L.
Cureton: Initial Appearance re: Rule 5(c) hearing as to Larry Rendall Brock held on 1/11/2021.
Date of Arrest: 1/10/2021; Deft executed financial affidavit; o/appointing FPD entered; Deft
filed waiver of identity; Preliminary & Detention Hearing set 1/14/21 at 1:30 p.m. before
Magistrate Judge Cureton; o/temp detention entered; Rule 5(f) written order to be filed; Rule
5(f)oral admonishment will be given at next setting; Deft remanded to custody. Attorney
Appearances: AUSA − Jay Weimer; Defense − Brook Antonio. (No exhibits) Time in Court −
:06. (Court Reporter: Digital File) (USPO Mouret.) (jah)


4:21−mj−00017−BJ−1 Notice has been electronically mailed to:

J Stevenson Weimer−DOJ jay.weimer@usdoj.gov, CaseView.ECF@usdoj.gov,
Courtney.Carden2@usdoj.gov, Cynthia.Hood@usdoj.gov, Jessica.Sanchez@usdoj.gov,
Liuva.Ruiz@usdoj.gov, Victoria.Anderson@usdoj.gov, deborah.burson@usdoj.gov,
janise.withers@usdoj.gov, michelle.thom@usdoj.gov

                                                                                                        5
  CaseCase  1:21-cr-00140-JDB
        4:21-mj-17              Document
                      NEF for Docket Entry 5
                                           1 Filed
                                              Filed01/15/21 PagePage
                                                    01/11/2021   7 of 32
                                                                       2 of 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 6 of 31 PageID 25


Brook Antonio−FPD, II brook_antonio@fd.org, TXN_confluence@fd.org, belinda_partida@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org

4:21−mj−00017−BJ−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        6
 CaseCase
       4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  2 Filed
                                       5 01/11/21
                                          Filed 01/15/21
                                                     Page Page
                                                          1 of 18 of
                                                                  PageID
                                                                     32 1
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 7 of 31 PageID 26




                                                                            7
  CaseCase
        4:21-mj-17
            1:21-cr-00140-JDB
                      NEF for Docket
                                Document
                                     Entry 5
                                           3 Filed
                                              Filed01/15/21
                                                    01/11/2021
                                                            PagePage
                                                                 9 of 32
                                                                       1 of 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 8 of 31 PageID 27

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Brook Antonio−FPD, II (belinda_partida@fd.org, brook_antonio@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org, txn_confluence@fd.org), J
Stevenson Weimer−DOJ (caseview.ecf@usdoj.gov, courtney.carden2@usdoj.gov,
cynthia.hood@usdoj.gov, deborah.burson@usdoj.gov, janise.withers@usdoj.gov,
jay.weimer@usdoj.gov, jessica.sanchez@usdoj.gov, liuva.ruiz@usdoj.gov,
michelle.thom@usdoj.gov, victoria.anderson@usdoj.gov), Magistrate Judge Jeffrey L. Cureton
(kristi_verna@txnd.uscourts.gov, margarita_koye@txnd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:12870737@txnd.uscourts.gov
Subject:Activity in Case 4:21−mj−00017−BJ USA v. Brock Rule 5(f)(1) Order
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 1/11/2021 at 3:54 PM CST and filed on 1/11/2021

Case Name:       USA v. Brock
Case Number:     4:21−mj−00017−BJ
Filer:
Document Number: 3(No document attached)
Docket Text:
ELECTRONIC ORDER As to Larry Rendall Brock:

This written order is entered pursuant to Rule 5(f)(1) of the Federal Rules of Criminal
Procedure, and is entered by the court on the first scheduled court date when both the
prosecutor and defense counsel are present.

By this order −− issued to the prosecution and defense counsel −− the court confirms the
disclosure obligations of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny, and the possible consequences of violating such order under applicable law.
Failure to do so may result in consequences such as the dismissal of the indictment or
information, dismissal of individual charges, exclusion of evidence or witnesses, adverse
jury instructions, contempt proceedings, and/or sanctions by the court. (Ordered by
Magistrate Judge Jeffrey L. Cureton on 1/11/2021) (jah)


4:21−mj−00017−BJ−1 Notice has been electronically mailed to:

                                                                                                        8
     Case
  Case     1:21-cr-00140-JDB
        4:21-mj-17            Document
                     NEF for Docket Entry53 Filed 01/15/21
                                              Filed         Page Page
                                                    01/11/2021   10 of 32
                                                                       2 of 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 9 of 31 PageID 28


J Stevenson Weimer−DOJ jay.weimer@usdoj.gov, CaseView.ECF@usdoj.gov,
Courtney.Carden2@usdoj.gov, Cynthia.Hood@usdoj.gov, Jessica.Sanchez@usdoj.gov,
Liuva.Ruiz@usdoj.gov, Victoria.Anderson@usdoj.gov, deborah.burson@usdoj.gov,
janise.withers@usdoj.gov, michelle.thom@usdoj.gov

Brook Antonio−FPD, II brook_antonio@fd.org, TXN_confluence@fd.org, belinda_partida@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org

4:21−mj−00017−BJ−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        9
  CaseCase
        4:21-mj-00017-BJ
            1:21-cr-00140-JDB
                           Document
                               Document
                                    4 Filed
                                        5 Filed
                                            01/11/21
                                                01/15/21
                                                     PagePage
                                                          1 of 111PageID
                                                                  of 32 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 10 of 31 PageID 29




                                                                            10
  CaseCase
        4:21-mj-00017-BJ
            1:21-cr-00140-JDB
                           Document
                               Document
                                    5 Filed
                                        5 Filed
                                            01/11/21
                                                01/15/21
                                                     PagePage
                                                          1 of 112PageID
                                                                  of 32 3
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 11 of 31 PageID 30




                                                                            11
  CaseCase
        4:21-mj-17
           1:21-cr-00140-JDB
                     NEF for Docket
                              Document
                                    Entry56 Filed
                                              Filed
                                                  01/15/21
                                                    01/11/2021
                                                            Page Page
                                                                 13 of 32
                                                                       1 of 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 12 of 31 PageID 31

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Brook Antonio−FPD, II (belinda_partida@fd.org, brook_antonio@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org, txn_confluence@fd.org), J
Stevenson Weimer−DOJ (caseview.ecf@usdoj.gov, courtney.carden2@usdoj.gov,
cynthia.hood@usdoj.gov, deborah.burson@usdoj.gov, janise.withers@usdoj.gov,
jay.weimer@usdoj.gov, jessica.sanchez@usdoj.gov, liuva.ruiz@usdoj.gov,
michelle.thom@usdoj.gov, victoria.anderson@usdoj.gov), Magistrate Judge Jeffrey L. Cureton
(kristi_verna@txnd.uscourts.gov, margarita_koye@txnd.uscourts.gov)
−−Non Case Participants: Probation Office (txnp_edocs−pro@txnp.uscourts.gov), U.S.
Marshals Office (usms−txn−courtdocket@usdoj.gov)
−−No Notice Sent:

Message−Id:12870774@txnd.uscourts.gov
Subject:Activity in Case 4:21−mj−00017−BJ USA v. Brock Order of Detention
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 1/11/2021 at 3:59 PM CST and filed on 1/11/2021

Case Name:       USA v. Brock
Case Number:     4:21−mj−00017−BJ
Filer:
Document Number: 6(No document attached)
Docket Text:
 ELECTRONIC ORDER OF TEMPORARY DETENTION as to Larry Rendall Brock. Detention &
Preliminary Hearing set for 1/14/2021 01:30 PM before Magistrate Judge Jeffrey L. Cureton.
(Ordered by Magistrate Judge Jeffrey L. Cureton on 1/11/2021) (jah)


4:21−mj−00017−BJ−1 Notice has been electronically mailed to:

J Stevenson Weimer−DOJ jay.weimer@usdoj.gov, CaseView.ECF@usdoj.gov,
Courtney.Carden2@usdoj.gov, Cynthia.Hood@usdoj.gov, Jessica.Sanchez@usdoj.gov,
Liuva.Ruiz@usdoj.gov, Victoria.Anderson@usdoj.gov, deborah.burson@usdoj.gov,
janise.withers@usdoj.gov, michelle.thom@usdoj.gov

Brook Antonio−FPD, II brook_antonio@fd.org, TXN_confluence@fd.org, belinda_partida@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org



                                                                                                        12
  CaseCase
        4:21-mj-17
           1:21-cr-00140-JDB
                     NEF for Docket
                              Document
                                    Entry56 Filed
                                              Filed
                                                  01/15/21
                                                    01/11/2021
                                                            Page Page
                                                                 14 of 32
                                                                       2 of 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 13 of 31 PageID 32

4:21−mj−00017−BJ−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        13
  Case  4:21-mj-17
      Case           NEF for Docket
           1:21-cr-00140-JDB        Entry57 Filed
                              Document        Filed 01/14/2021
                                                  01/15/21  Page Page  1 of 2
                                                                 15 of 32
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 14 of 31 PageID 33

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Brook Antonio−FPD, II (belinda_partida@fd.org, brook_antonio@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org, txn_confluence@fd.org), J
Stevenson Weimer−DOJ (caseview.ecf@usdoj.gov, courtney.carden2@usdoj.gov,
cynthia.hood@usdoj.gov, deborah.burson@usdoj.gov, janise.withers@usdoj.gov,
jay.weimer@usdoj.gov, jessica.sanchez@usdoj.gov, liuva.ruiz@usdoj.gov,
michelle.thom@usdoj.gov, victoria.anderson@usdoj.gov), Magistrate Judge Jeffrey L. Cureton
(kristi_verna@txnd.uscourts.gov, margarita_koye@txnd.uscourts.gov)
−−Non Case Participants: Probation Office (txnp_edocs−pro@txnp.uscourts.gov)
−−No Notice Sent:

Message−Id:12879989@txnd.uscourts.gov
Subject:Activity in Case 4:21−mj−00017−BJ USA v. Brock Detention Hearing
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Click here to see Judge Specific
Requirements. Unless exempted, attorneys who are not admitted to practice in the Northern District of
Texas must seek admission promptly. Forms and Instructions found at www.txnd.uscourts.gov. If
admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.

                                           U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 1/14/2021 at 5:23 PM CST and filed on 1/14/2021

Case Name:       USA v. Brock
Case Number:     4:21−mj−00017−BJ
Filer:
Document Number: 7(No document attached)
Docket Text:
 ELECTRONIC Minute Entry for proceedings held before Magistrate Judge Jeffrey L.
Cureton: Detention & Preliminary Hearing on Rule 5(c) as to Larry Rendall Brock held on
1/14/2021; Rule 5(f) admonishment given; Gov't witness John Moore sworn & testified; Gov't
exhibits 1−10 admitted, original returned; court finds PC; deft executed PR bond & advised
of conditions of pretrial release; o/setting conditions of pretrial release entered; deft
released on conditions. Attorney Appearances: AUSA − Jay Weimer; Defense − Brook
Antonio. (Exhibits admitted − returned to party) Time in Court − :00. (Court Reporter: Debbie
Saenz) (USPO Mouret.) (jah)


4:21−mj−00017−BJ−1 Notice has been electronically mailed to:

J Stevenson Weimer−DOJ jay.weimer@usdoj.gov, CaseView.ECF@usdoj.gov,
Courtney.Carden2@usdoj.gov, Cynthia.Hood@usdoj.gov, Jessica.Sanchez@usdoj.gov,
Liuva.Ruiz@usdoj.gov, Victoria.Anderson@usdoj.gov, deborah.burson@usdoj.gov,
janise.withers@usdoj.gov, michelle.thom@usdoj.gov

                                                                                                        14
  CaseCase 1:21-cr-00140-JDB
        4:21-mj-17            Document
                     NEF for Docket Entry57 Filed 01/15/21
                                              Filed         Page Page
                                                    01/14/2021   16 of 32
                                                                       2 of 2
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 15 of 31 PageID 34


Brook Antonio−FPD, II brook_antonio@fd.org, TXN_confluence@fd.org, belinda_partida@fd.org,
norma_field@fd.org, patricia_tovar@fd.org, sara_nunez@fd.org

4:21−mj−00017−BJ−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        15
  CaseCase
        4:21-mj-00017-BJ
            1:21-cr-00140-JDB
                           Document
                               Document
                                    8 Filed
                                        5 Filed
                                            01/14/21
                                                01/15/21
                                                     PagePage
                                                          1 of 317PageID
                                                                  of 32 4
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 16 of 31 PageID 35




                                                                            16
  CaseCase
        4:21-mj-00017-BJ
            1:21-cr-00140-JDB
                           Document
                               Document
                                    8 Filed
                                        5 Filed
                                            01/14/21
                                                01/15/21
                                                     PagePage
                                                          2 of 318PageID
                                                                  of 32 5
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 17 of 31 PageID 36




                                                                            17
  CaseCase
        4:21-mj-00017-BJ
            1:21-cr-00140-JDB
                           Document
                               Document
                                    8 Filed
                                        5 Filed
                                            01/14/21
                                                01/15/21
                                                     PagePage
                                                          3 of 319PageID
                                                                  of 32 6
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 18 of 31 PageID 37




                                                                            18
 CaseCase
       4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                     Page Page
                                                          1 of 13
                                                                20 of
                                                                   PageID
                                                                      32 7
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 19 of 31 PageID 38




                                                                             19
 CaseCase
       4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                     Page Page
                                                          2 of 13
                                                                21 of
                                                                   PageID
                                                                      32 8
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 20 of 31 PageID 39




                                                                             20
 CaseCase
       4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                     Page Page
                                                          3 of 13
                                                                22 of
                                                                   PageID
                                                                      32 9
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 21 of 31 PageID 40




                                                                             21
 CaseCase
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                        5 01/14/21
                                           Filed 01/15/21
                                                     Page 4Page
                                                            of 1323PageID
                                                                   of 32 10
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 22 of 31 PageID 41




                                                                              22
 CaseCase
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                        5 01/14/21
                                           Filed 01/15/21
                                                     Page 5Page
                                                            of 1324PageID
                                                                   of 32 11
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 23 of 31 PageID 42




                                                                              23
 CaseCase
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                        5 01/14/21
                                           Filed 01/15/21
                                                     Page 6Page
                                                            of 1325PageID
                                                                   of 32 12
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 24 of 31 PageID 43




                                                                              24
 CaseCase
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                        5 01/14/21
                                           Filed 01/15/21
                                                     Page 7Page
                                                            of 1326PageID
                                                                   of 32 13
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 25 of 31 PageID 44




                                                                              25
 CaseCase
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                        5 01/14/21
                                           Filed 01/15/21
                                                     Page 8Page
                                                            of 1327PageID
                                                                   of 32 14
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 26 of 31 PageID 45




                                                                              26
 CaseCase
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                         Document
                             Document
                                  9 Filed
                                        5 01/14/21
                                           Filed 01/15/21
                                                     Page 9Page
                                                            of 1328PageID
                                                                   of 32 15
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 27 of 31 PageID 46




                                                                              27
 Case Case
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                        Document
                             Document
                                 9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                    Page 10
                                                          Page
                                                            of 13
                                                                29 of
                                                                   PageID
                                                                      32 16
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 28 of 31 PageID 47




                                                                              28
 Case Case
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                        Document
                             Document
                                 9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                    Page 11
                                                          Page
                                                            of 13
                                                                30 of
                                                                   PageID
                                                                      32 17
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 29 of 31 PageID 48




                                                                              29
 Case Case
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                        Document
                             Document
                                 9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                    Page 12
                                                          Page
                                                            of 13
                                                                31 of
                                                                   PageID
                                                                      32 18
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 30 of 31 PageID 49




                                                                              30
 Case Case
      4:21-mj-00017-BJ
           1:21-cr-00140-JDB
                        Document
                             Document
                                 9 Filed
                                       5 01/14/21
                                          Filed 01/15/21
                                                    Page 13
                                                          Page
                                                            of 13
                                                                32 of
                                                                   PageID
                                                                      32 19
Case 4:21-mj-00017-BJ Document 10 Filed 01/14/21 Page 31 of 31 PageID 50




                                                                              31
